

117 HCON 5 IH: Censuring and condemning President Donald J. Trump for trying to unlawfully overturn the 2020 Presidential election and violating his oath of office on January 6, 2021.
U.S. House of Representatives
2021-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. CON. RES. 5IN THE HOUSE OF REPRESENTATIVESJanuary 12, 2021Mr. Fitzpatrick (for himself, Mr. Reed, Mr. Gonzalez of Ohio, Mrs. Kim of California, Mr. Upton, Mr. Meijer, Mr. Curtis, Mr. Gallagher, Mr. Moore of Utah, and Mr. Bacon) submitted the following concurrent resolution; which was referred to the Committee on the JudiciaryCONCURRENT RESOLUTIONCensuring and condemning President Donald J. Trump for trying to unlawfully overturn the 2020 Presidential election and violating his oath of office on January 6, 2021.Whereas, on January 6, 2021, pursuant to the 12th Amendment of the Constitution of the United States, the Vice President of the United States, the House of Representatives, and the Senate met at the United States Capitol for a Joint Session of Congress to count the votes of the Electoral College;Whereas in the months preceding the Joint Session, President Trump repeatedly issued false statements asserting that the Presidential election results were the product of widespread fraud and should not be accepted by the American people or certified by State or Federal officials;Whereas shortly before the Joint Session commenced, President Trump addressed a crowd at the Ellipse in Washington, DC;Whereas there, he reiterated false claims that we won this election, and we won it by a landslide;Whereas he also made statements that, in context, encouraged—and foreseeably resulted in—lawless action at the Capitol, such as: if you don’t fight like hell you’re not going to have a country anymore;Whereas members of the crowd he had addressed, in an attempt to, among other objectives, interfere with the Joint Session’s solemn constitutional duty to certify the results of the 2020 Presidential election, unlawfully breached and vandalized the Capitol, injured and killed law enforcement personnel, menaced Members of Congress, the Vice President, and Congressional personnel, and engaged in other violent, deadly, destructive, and seditious acts;Whereas President Trump’s conduct on January 6, 2021, followed his prior efforts to subvert and obstruct the certification of the results of the 2020 Presidential election;Whereas those prior efforts included a phone call on January 2, 2021, during which President Trump urged the Secretary of State of Georgia, Brad Raffensperger, to find enough votes to overturn the Georgia Presidential election results and threatened Secretary Raffensperger if he failed to do so;Whereas in all of this, President Trump gravely endangered the security of the United States and its institutions of Government;Whereas he threatened the integrity of the democratic system, interfered with the peaceful transition of power, and imperiled a coequal branch of Government; andWhereas he thereby betrayed his trust as President, to the manifest injury of the people of the United States: Now, therefore, be itThat Congress—(1)publicly states that President Donald J. Trump has acted in a manner grossly incompatible with self-governance and the rule of law; (2)censures and condemns President Donald J. Trump for trying to unlawfully overturn the 2020 Presidential election and violating his oath of office on January 6, 2021; and (3)affirms that Joseph R. Biden, Jr.—(A)was duly elected as the 46th President of the United States on November 3, 2020;(B)was certified as the winner of the 2020 Presidential election by a Joint Session of Congress on January 6, 2021; and (C)will be lawfully sworn in to office on January 20, 2021.